111 U.S. 766 (1884)
EX PARTE: HITZ, Petitioner.
Supreme Court of United States.
Argued March 4th, 5th, 1884.
Decided May 5th, 1884.
ORIGINAL.
*767 Mr. O.D. Barrett and Mr. Benjamin F. Butler for petitioner.
Mr. R. Ross Perry and Mr. A.S. Worthington opposing.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court. He stated the facts in the foregoing language and continued:
Precisely what the relations of Mr. Hitz to the United States were as Political Agent of the Swiss Confederation we have not been advised, and on application to the Department of State, made on the suggestion of the court by the counsel in this proceeding, we are informed that the records of the department show nothing upon this subject except a letter from him under date of March 30th, 1868, enclosing his letter of credence, and soliciting an interview with the Secretary of State for its formal presentation; the answer of Secretary Seward according such an interview, and fixing the 2d of April as the time; and a letter from Secretary Fish to Mr. Hitz, under date of June 28th, 1870, informing him that he *768 (the Secretary) did not find in his relations to the United States any ground for continuing the privilege to him of a free entry of goods imported for his use.
Under these circumstances, as the writ of certiorari, when applied for by a defendant, is not a writ of right, but discretionary with the court (Bac. Ab. Certiorari A), we deny this application, leaving the parties to such remedies as they may be entitled to elsewhere, or under any other form of proceeding.
Petition dismissed.